DETAILED ACTION
	Response to Amendment
 The amendment filed on 01/28/2022 has been entered and considered by Examiner. Claims 1 - 33 are presented for examination. Claims 7-21 are withdrawn. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with Species 3 and 4 related to Fig. 3A is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Species will be prosecuted. Please cancel all non-elected claims. The restriction is made Final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. 20200245209 A1) in view of Cai et al. (US Pub. 20210218849 A1).

For claims 1, 22, and 28, Patil discloses a charging method, comprising: 

	sending, by the control plane function entity, a charging service establishment message to the charging function entity to establish the SBI charging session for the 4G data connection (Fig. 2, provide/retrieve charging functions from CHF 250 by the control plane function 220 using the Nchf link) [0031, 0037]; 
	receiving, by the control plane function entity, a charging session establishment response message that indicates that the SBI charging session for the 4G data connection is established (receiving a charging session response that associated with a charging session for a 4G/5G connection) [0058, 0031]; 
	and 
	performing, by the control plane function entity, online charging and/or offline charging in the 4G data connection through the SBI charging session [0031, 0036-37].
	But Patil doesn’t explicitly discloses a control plane function entity send a request to charging function entity.
	However, Cai discloses a control plane function entity send a request to charging function entity [0012-13]
	Cai also discloses determining, by a control plane function entity, to retrieve a charging function entity to establish a service-based interface charging session for a 4th generation (4G) (LTE) data connection [0012-13].


	For claim 28, Patil discloses a charging method, comprising: 
determining, by a control plane function entity (220), to retrieve a charging function entity (250) to establish a service-based interface (SBI) charging session for a 4th generation (4G) data connection (Fig. 2, provide/retrieve charging functions from CHF 250 by the control plane function 220 using the Nchf link) [0031, 0036-37]; 
	sending, by the control plane function entity, a charging service establishment message to the charging function entity to establish the SBI charging session for the 4G data connection (Fig. 2, provide/retrieve charging functions from CHF 250 by the control plane function 220 using the Nchf link) [0031, 0037]; 
	sending, by the charging function entity to the control plane function entity, a charging session establishment response message that indicates that the SBI charging session for the 4G data connection is established (receiving a charging session response that associated with a charging session for a 4G/5G connection) [0058, 0031]; and 
	performing, by the control plane function entity and the charging function entity, online charging and/or offline charging in the 4G data connection through the SBI charging session [0031, 0036-37].

	However, Cai discloses a control plane function entity send a request to charging function entity [0012-13]
	Cai also discloses determining, by a control plane function entity, to retrieve a charging function entity to establish a service-based interface charging session for a 4th generation (4G) (LTE) data connection [0012-13].
Since, all are analogous arts addressing mobile charging schemes use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Patil and Cai to ensure all critical mobile data can be properly access by various network nodes, thus, enhance data transmission among different network nodes.

	Claim 22 differs from claim 1 only by the additional recitation of the following limitations, which is also taught by Patil as modified by Cai. Patil further discloses an apparatus, comprising: at least one processor (310); and a non-transitory computer-readable storage medium (315) coupled to the at least one processor and storing one or more instructions that when executed by the at least one processor, cause the apparatus to perform operations [0039]. All other identical limitations are rejected by the same rationale as shown above.
Allowable Subject Matter
Claims 2-6, 23-27, and 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20190215403 A1 - A charging method applied to a network architecture in which network control and data flow forwarding are separated. The method includes receiving, by a control plane (CP) entity, a charging rule delivered by a policy and charging rules function PCRF entity, generating, by the CP, a user plane UP entity reporting policy based on the charging rule, requesting, by the CP from an online charging system OCS, a quota required by a rating group in the charging rule; receiving, by the CP, a quota delivered by the OCS, and generating UP quota information based on the quota; and delivering, by the CP, the generated UP reporting policy and the generated UP quota information to the UP.

	US 20200358909 A1 - A computer device may include a memory storing instructions and processor configured to execute the instructions to receive a request associated with a subscriber, wherein the request includes information identifying whether the user is a Fifth Generation (5G) subscriber or information identifying a gateway device associated with the user. The computer device may be further configured to select a Fourth Generation (4G) Policy and Charging Rules Function (PCRF) device or a 5G Policy Control Function (PCF) device based on the information included in the received request and forward the received request to the selected 4G PCRF device or 5G PCF device.

Inquiries 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642